DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-21 were originally filed.
Claims 1-6, 8-15, & 17-21 are pending and have been allowed for the reasons set forth below.
Allowable Subject Matter
Claims 1-6, 8-15, & 17-21 are allowed over the prior art of record.
The closest prior art of record is 2017/0293296A1 (“Stenneth”), US 2018/0225975A1 (“Park”), US 2010/0082179A1 (“Kronenberg”), US 2016/0054736A1 (“Kolhouse”).

The following is an examiner' s statement of reasons for allowance:
The prior art Stenneth discloses a method and apparatus for grouping a plurality of vehicles together into a platoon and using navigation and other available data to optimize the efficiencies of operating the vehicles together as a platoon. Stenneth further discloses receiving first trip request, a second trip request, for a first vehicle and a second vehicle, and generating a platooning plan for both vehicles. Further when generating a platoon plan includes assigning a platoon leader where a first vehicle forms a platoon with a second vehicle. Stenneth further discloses the platoon server for two vehicles with a common destination and further adds vehicles to the route of the platoon that overlap with the routes and have common routes going towards their destinations. Stenneth also shows a joining location for the vehicles that will be generating a platoon and then forming the platoon and adding vehicles as the platoon travels and establishes the most efficient route for one or more platoons to join along the route within a platoon. Further Stenneth discloses points for certain vehicles to leave platoon when the route no longer coincides with the platoon route. However Stenneth does not explicitly disclose the limitation “detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information, wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy, and wherein the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the at least one identifier of the transport convoy”.

	The prior art Park discloses a vehicle with a control method that comprises a vehicle with sensors that acquires traveling information of the vehicle and external environment information of the vehicle. The vehicle also comprises a control unit for receiving traveling information of a first group, wherein the vehicles that join the first group are traveling on a road and determining a target position of the first group and to execute an operation of joining the first group corresponding to the target position. The first group the vehicle attempts to join contains a group ID in which is used to discover the group. When the vehicle detects the group, the controller determines a point within a predetermined distance from the leader vehicle as the target position in order to join the group. However Park does not disclose the limitation “detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information, wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy, and wherein the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the at least one identifier of the transport convoy”.

	The prior art Kronenberg discloses a method for linking two or more vehicles to achieve reduced aerodynamic drag while the vehicles are traveling on the road together. The method uses a dynamic linking system that physically connects the vehicles and allows the driver of the leading vehicle to monitor and control essential functions of the trailing vehicles, such as brakes and gears, in order to lessen the burden on the driving mechanisms of the leading vehicle. Kronenberg further discloses a fleet dispatcher that is provided with the routes and itineraries of each vehicle of the fleet and identifies vehicles of the fleet with maximized overlapping routes before dispatching those vehicle so the drivers of the vehicles can be provided with the time and location of the scheduled linking. At the end of the overlapping of the routes, the dispatcher instructs drivers to disconnect the linked vehicles to pursue their separate destinations. However Kronenberg does not explicitly disclose the limitation “detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information, wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy, and wherein the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the at least one identifier of the transport convoy”.

	The prior art Kolhouse discloses an apparatus that includes a logistics manager that is communicably coupled to a first and second wireless communication modules of a first vehicle and a second vehicle. The logistics manager is configured to receive data from the first and second vehicles and provide navigational commands to at least one of the first and second vehicles of based on a cost and benefit analysist in response to the data received to form a fleet. Further Kolhouse contains data that indicates where the vehicles current location is currently, a vehicle type, destination and other information through an RFID tag located on the vehicle.  However Kolhouse does not disclose the limitation “detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information, wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy, and wherein the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the at least one identifier of the transport convoy”.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information, wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy, and wherein the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the at least one identifier of the transport convoy”.

Claims 2-6, & 8 depend from claim 1 and are therefore allowable.

Regarding Claim 9, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information, wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy, and wherein the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the at least one identifier of the transport convoy”.

Claims 10-15, & 17-20 depend from claim 9 and are therefore allowable.

Regarding Claim 21, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information, wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy, and wherein the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the at least one identifier of the transport convoy”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668          
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668                                                                                                                                                                                                          

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Naill Reg. # 70492 on 31st May 2022.

The application has been amended as follows:

---Beginning of Amendments---
1.	(Currently Amended)  A method performed by an autonomous and/or semiautonomous transport vehicle and/or a control apparatus for the autonomous and/or semiautonomous transport vehicle, the method comprising:
-	obtaining pieces of transport information for a transport order, wherein the pieces of transport information represent at least one destination position associated with the transport order;
-	obtaining pieces of transport convoy information, wherein the pieces of transport convoy information represent at least one identifier of a transport convoy, and wherein a planned route of the transport convoy and a transport route between a current position of the transport vehicle and the at least one destination position associated with the transport order comprise a common route section;
-	capturing and/or causing a capture of a first surroundings parameter when the transport vehicle is at a beginning of the common route section;
-	detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information, wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy, and wherein the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the at least one identifier of the transport convoy; and
-	joining, by the transport vehicle, the detected transport convoy by following the detected transport convoy and/or causing the transport vehicle to join the detected transport convoy by causing the transport vehicle to follow the detected transport convoy.

3.	(Currently Amended)  The method according to Claim 1, the method further comprising:
-	if the transport convoy is at an end 
-	autonomously and/or semiautonomously moving and/or causing the autonomous and/or semiautonomous movement of the transport vehicle to the at least one destination position associated with the transport order.
 
5.	(Currently Amended)  The method according to Claim 3, the method further comprising:
-	capturing and/or causing the capture of a second surroundings parameter;
-	detecting the at least one destination position at least in part based on the captured second surroundings parameter, wherein the transport vehicle autonomously and/or semiautonomously moves to the detected at least one destination position and/or the autonomous and/or semiautonomous movement of the transport vehicle to the detected at least one destination position is caused.

6.	(Currently Amended)  The method according to Claim 5, wherein the pieces of transport information represent an identifier of the at least one destination position, and wherein the at least one destination position is detected at least in part based on the captured second surroundings parameter if the captured second surroundings parameter includes a representation of the identifier of the at least one destination position.

8.	(Currently Amended)  The method according to Claim 1, the method further comprising:
-	specifying and/or causing a specification of the transport route between the current position of the transport vehicle and the at least one destination position associated with the transport order. 

9.	(Currently Amended)  A control apparatus for an autonomous and/or semiautonomous transport vehicle, the control apparatus comprising at least one processor and at least one memory having program instructions, wherein the at least one memory and the program instructions are configured so as, together with the at least one processor, to cause the control apparatus to perform:
-	obtaining pieces of transport information for a transport order, wherein the pieces of transport information represent at least one destination position associated with the transport order;
-	obtaining pieces of transport convoy information, wherein the pieces of transport convoy information represent at least one identifier of a transport convoy, and wherein a planned route of the transport convoy and a transport route between a current position of the transport vehicle and the at least one destination position associated with the transport order comprise a common route section;
-	capturing and/or causing a capture of a first surroundings parameter when the transport vehicle is at a beginning of the common route section;
-	detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information, wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy, and wherein the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the at least one identifier of the transport convoy; and
-	causing the transport vehicle to join the detected transport convoy by causing the transport vehicle to follow the detected transport convoy.
 

11.	(Currently Amended)  The control apparatus according to Claim 9, wherein the at least one memory and the program instructions are further configured so as, together with the at least one processor, to cause the control apparatus to perform:
-	if the transport convoy is at an end 
-	causing the autonomous and/or semiautonomous movement of the transport vehicle to the at least one destination position associated with the transport order. 

13.	(Currently Amended)  The control apparatus according to Claim 11, wherein the at least one memory and the program instructions are further configured so as, together with the at least one processor, to cause the apparatus to perform:
-	capturing and/or causing the capture of a second surroundings parameter;
-	detecting the at least one destination position at least in part based on the captured second surroundings parameter, wherein the transport vehicle autonomously and/or semiautonomously moves to the detected destination position and/or the autonomous and/or semiautonomous movement of the transport vehicle to the detected at least one destination position is caused.

14.	(Currently Amended)  The control apparatus according to Claim 13, wherein the pieces of transport information represent an identifier of the at least one destination position, and wherein the at least one destination position is detected at least in part based on the captured second surroundings parameter if the captured second surroundings parameter includes a representation of the identifier of the at least one destination position.

15.	(Currently Amended)  The control apparatus according to Claim 14, wherein the identifier of the at least one destination position is a wirelessly capturable identifier, in particular an optical identifier and/or a radio signal identifier.

17.	(Currently Amended)  The control apparatus according to Claim 9, wherein the at least one identifier of the transport convoy is a wirelessly capturable identifier, in particular an optical identifier and/or a radio signal identifier.

21.	(Currently Amended)  A non-transitory, computer-readable storage medium in which computer program code is stored, the computer program code when executed by a processor causing a control apparatus, to perform:
-	obtaining pieces of transport information for a transport order, wherein the pieces of transport information represent at least one destination position associated with the transport order;
-	obtaining pieces of transport convoy information, wherein the pieces of transport convoy information represent at least one identifier of a transport convoy, and wherein a planned route of the transport convoy and a transport route between a current position of the transport vehicle and the at least one destination position associated with the transport order comprise a common route section;
-	capturing and/or causing a capture of a first surroundings parameter when the transport vehicle is at a beginning of the common route section;
-	detecting the transport convoy at least in part based on the captured first surroundings parameter and the obtained pieces of transport convoy information, wherein, when the first surroundings parameter is captured and when the transport convoy is detected, the transport vehicle is not part of the transport convoy, and wherein the transport convoy is detected at least in part based on the captured first surroundings parameter if the captured first surroundings parameter includes a representation of the at least one identifier of the transport convoy; and
-	joining, by the transport vehicle, the detected transport convoy by following the transport convoy and/or causing the transport vehicle to join the detected transport convoy by causing the transport vehicle to follow the detected transport convoy.

---End of Amendments---